*408The record establishes that defendant’s plea was knowing, intelligent and voluntary, and nothing in the plea allocution minutes casts doubt on his guilt (see People v Toxey, 86 NY2d 725 [1995]; People v Lopez, 71 NY2d 662 [1988]). Defendant explicitly admitted his guilt of all requisite elements including intent.
At sentencing, defendant made a statement about his psychiatric history that appeared to be a request for leniency or for better psychiatric treatment in prison. However, he did not move to withdraw his plea. In the absence of such a motion, there was nothing to require a sua sponte inquiry by the court into the plea’s voluntariness (see e.g. People v Riley, 264 AD2d 689 [1999], lv denied 94 NY2d 906 [2000]). Furthermore, there is nothing to suggest that defendant was mentally incompetent at the time of his plea or had a viable psychiatric defense to the charges. Concur — Gonzalez, EJ., Tom, Andrias, Renwick and Abdus-Salaam, JJ.